Lawrence Garrison was convicted of an offense and appealed to the Court of Appeals. Under section 7311, of the Code of 1923, the following certification is made by the Court of Appeals to the Supreme Court:
                   Certification to the Supreme Court.
The judges of the Court of Appeals, after due consideration, are unable to reach a unanimous conclusion, or decision, relative to a certain charge refused to defendant by the trial court in a criminal proceeding, which case has been appealed to and is now pending in said Court of Appeals.
Therefore I, Charles R. Bricken, one of the judges of the Court of Appeals, do hereby certify to the Supreme Court the question as to whether the charge below, stated in full, is a good or bad charge, in a criminal case:
"I charge you that the defendant has offered you evidence of his previous good character. This you should take into consideration along with all the other evidence in the case. A man whose previous character is shown by the evidence to have been good is presumed by law less likely to have violated the law than one whose character is not so shown," with this indorsement on the back, "D. Refused, Kyle, Judge."
The certification of this question is made under the provisions of section 7311, of the Code 1923.
                                  Charles R. Bricken, Presiding Judge, Court of Appeals.
For opinion of Court of Appeals, conforming to answer to certified question, see 116 So. 706.
                     Response to Certified Question.
The charge inquired about was properly refused to the defendant in the case out of which the certified question arises.
Character means reputation, or the general *Page 323 
credit which a man has obtained in public opinion. Hussey v. State, 87 Ala. 121, 130. 6 So. 420. Proof of the good character of the defendant in a criminal case is permitted for the reason that it is a circumstance that aids the inference of innocence, and this court has held that good character proved is to be considered by the jury in connection with the whole evidence in the case; "but its value, intrinsic or relative, will vary according to the proof to which it is opposed, and in connection with which it must be weighed and estimated by the jury." Armor v. State, 63 Ala. 176. The likelihood, the probability, that a man of good character has not violated the law depends upon an inference of fact to be drawn by the jury upon consideration of the evidence; there is no presumption of law one way or the other, nor can the court be required to instruct the jury otherwise.
Let this be certified to the Court of Appeals.
ANDERSON, C. J., and GARDNER and BOULDIN, JJ., concur.